DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
2.	Claims 1-20 are allowed in view of Applicant’s Amendments/Remarks (filed 12/01/2021). Particularly, the prior art of record fails to disclose or fairly suggest a device, a non-transitory, machine medium or a method of obtaining a plurality of original frames for video content, receiving a first viewpoint from a mobile device…and the feature of “…receiving a current video frame index from the mobile device; determining a first portion of the plurality of first viewpoint frames is associated with the second viewpoint; | responsive to the current video frame index received from the mobile device, identifying a second portion of the plurality of first viewpoint frames associated with the second viewpoint have yet to be viewed; identifying a portion of the plurality of original frames associated with the second portion of the plurality of first viewpoint frames; generating a group of delta frames from the portion of the plurality of original frames, wherein the plurality of first viewpoint frames includes encoded B frames, and wherein the group of delta frames is not encoded as B frames; selecting a second streaming protocol according to a second latency, wherein the second latency is less than the first latency; modifying the second streaming protocol to store and transmit second viewpoint information for every video frame of the group of delta frames; and providing the group of delta frames to the mobile device utilizing the second streaming protocol in response to receiving the change in viewpoint from the mobile device, wherein the mobile device processes the second portion of the plurality of first viewpoint frames according to the group of delta frames to generate a group of second ” as generally recited in combination with other features of all the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


ANNAN Q. SHANG